Exhibit 10.52

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY.

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Amendment and agrees that the terms of the Amendment shall not affect in any way
its obligations and liabilities under any Loan Document (as such Loan Documents
are amended or otherwise expressly modified by the Amendment), all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed (as amended or otherwise expressly modified by the
Amendment). The Guarantors hereby confirm that the security interests and Liens
granted pursuant to the Loan Documents continue to secure the Obligations
including the Local Credit Facility Obligations and that such security interests
and Liens remain in full force and effect.

 

  

ALLTRISTA NEWCO CORPORATION

ALLTRISTA PLASTICS CORPORATION

BICYCLE HOLDING, INC.

HEARTHMARK, LLC

JARDEN ACQUISITION I, INC.

JARDEN ZINC PRODUCTS, INC.

LEHIGH CONSUMER PRODUCTS CORPORATION

LOEW-CORNELL, INC.

QUOIN, LLC

THE UNITED STATES PLAYING CARD COMPANY

JARDEN DIRECT, INC.

TILIA INTERNATIONAL, INC.

TILIA, INC.

USPC HOLDING, INC.

AMERICAN HOUSEHOLD, INC.

AUSTRALIAN COLEMAN, INC.

BRK BRANDS, INC.

CC OUTLET, INC.

COLEMAN INTERNATIONAL HOLDINGS, LLC

COLEMAN WORLDWIDE CORPORATION

FIRST ALERT, INC.

FIRST ALERT/POWERMATE, INC.

KANSAS ACQUISITION CORP.

LASER ACQUISITION CORP.

L.A. SERVICES, INC.

NIPPON COLEMAN, INC.

SI II, INC.

SUNBEAM AMERICAS HOLDINGS, LIMITED

SUNBEAM PRODUCTS, INC.

THE COLEMAN COMPANY, INC.

JCS/THG, LLC

HOLMES MOTOR CORPORATION

RIVAL CONSUMER SALES CORPORATION

     

By: /s/ Desiree DeStefano

             

Name: Desiree DeStefano

Title: Vice President

  